Citation Nr: 1512940	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active military service from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran submitted additional evidence to the Board that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, in an August 2014 brief, the Veteran's representative waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c).  As such, the Board may properly consider such evidence.  

This claim was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  The Veteran had service aboard the USS Meyerkord offshore and in the open waters of the Republic of Vietnam from August 1972 to January 1973. 
	
2.  There is no competent and credible evidence of record that the Veteran was on the ground in Vietnam or the inland waterways of Vietnam. 

3.  The probative evidence does not establish that the Veteran was otherwise directly exposed to herbicides during service. 

4.  Diabetes mellitus, type II, was initially diagnosed many years after the Veteran's discharge from service, and there has been no demonstration by the competent medical, or competent and credible lay evidence, of record that diabetes mellitus is causally related to active service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R.  3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was provided letters in August 2011 and September 2011 that fully addressed all notice elements and were sent prior to the initial February 2012 rating decision in this matter.  The letters provided information as to what evidence was required to substantiate his claim, including requesting specific information concerning his exposure to herbicides, and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the August 2011 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment and personnel records, post-service reports of private treatment, and information obtained from the National Personnel Records Center (NPRC) and Center for Unit Records and Research (CURR) concerning information about the ship on which the Veteran was stationed, the USS Meyerkord, and possible herbicide exposure.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

The Board recognizes that the Veteran's representative in an August 2014 brief argued that a remand was necessary in order to obtain additional deck logs for the USS Meyerkord.  However, in October 2011, CURR responded that the command history and deck logs of the USS Meyerkord had been reviewed and summarized the ship's operations off of the coastal waters of Vietnam during the time the Veteran was stationed aboard.  It provided that the deck logs concurred with the command history and neither document that the ship docked or transited on the inland waterways; or that personnel stepped foot in Vietnam.  Thus, as the ship deck logs have already been reviewed by the appropriate agency and determined to have no information of the Veteran's ship being in the inland waterways of Vietnam or that personnel stepped foot in Vietnam, any further attempts to review these deck logs would be futile.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

The Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records are silent as to any complaints or treatment for diabetes mellitus.  Moreover, the Veteran has only asserted that his diabetes mellitus is due to exposure to herbicides.  However, as discussed further below, the record clearly shows that the Veteran never stepped foot in Vietnam, his ship never transported on the inland waters, nor was he otherwise exposed to herbicides.  Furthermore, the record contains no competent or credible evidence suggesting a causal relationship between any current disability and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks service connection for diabetes mellitus, primarily based on reported exposure to herbicides while serving aboard the USS Meyerkord.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include type II diabetes.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

Importantly, "service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R.  § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d at 1197. 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  In 2001, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001). 

Thus, VA has made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Post-service private treatment records clearly show that the Veteran has a current diagnosis of type II diabetes mellitus, which was diagnosed in 2003. 

Concerning in-service disease or injury, while he has never claimed that he actually set foot in Vietnam and his service personnel records are also silent with respect to any service on the actual land mass of Vietnam, the Veteran asserts that he was exposed to herbicides, to include Agent Orange, while serving aboard the USS Meyerkord.  He has reported exposure while the ship was anchored in the Gulf of Tonkin and Da Nang Harbor.  In this case, the Veteran has been awarded the Vietnam Service Medal (VSM).  The VSM was awarded to Veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam. See U.S. Department of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  Service personnel records also showed that the Veteran was stationed on the USS Meyerkord from March 1972 through July 1973.  

As noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  In this regard, the Board notes that the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.  Accordingly, the Veteran's receipt of the VSM does not provide proof of active service inside the Republic of Vietnam. 

Nevertheless, the Veteran has repeatedly maintained that the USS Meyerkord was a "brown water" as opposed to a "blue water" vessel.  The Board notes that a response from the NPRC confirms that USS Meyerkord was in the official waters of Vietnam from August 19, 1972 to September 11, 1972, September 23, 1972 to October 21, 1972, October 25 to 26, 1972, November 4, 1972 to December 1, 1972, December 12, 1972 to December 27, 1972 and January 9, 1973 to January 26, 1973.  Nevertheless, the NPRC determined that there was no conclusive proof of in-country service.  Importantly, it has been established that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97. 

In this regard, as noted above, in response to the AOJ's request concerning Vietnam service, in October 2011, CURR provided that the command history and deck logs of the USS Meyerkord were reviewed.  However, nothing in these records documented that the ship docked, transited inland waterways, or that personnel stepped foot in Vietnam.   

In support of his contentions, in June 2014, the Veteran has provided a copy of a deck log showing that the USS Meyerkord anchored in Da Nang harbor in January 1973, which the Veteran asserts establishes his presence in Vietnam.  He has also provided pictures and information pertaining to the ship.  Nevertheless, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient, and nothing in these documents establish that the ship was ever located in "brown" water.  Even if, as the Veteran has asserted, he could see the Vietnam shore, open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  Additionally, after careful review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure,'' the Secretary of VA determined that the evidence available at the time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans. 77 Fed. Reg. 76170 (Dec. 26, 2012).  The Board also conducted a search for the USS Meyerkord on VA's internal comprehensive database classifying brown water vessels; however, as of the December 2014 update, that vessel is not listed.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.

Consequently, the Board concludes that the Veteran did not serve on a ship that docked on the shores or piers of Vietnam, operated temporarily in the Vietnam inland waterways, or operated on close coastal waters for extended periods and, therefore, is not presumed to have been exposed to herbicides.  Rather, he served aboard the USS Meyerkord offshore and in the open waters of the Republic of Vietnam from August 1972 to January 1973.  Accordingly, presumptive service connection for diabetes mellitus type II as related to such exposure is not warranted.

In statements of record, the Veteran also maintains that he sustained herbicide exposure in conjunction with drinking water on the USS Meyerkord, as well as a result of exposure to the water used to power the ship and dirt containing the toxin drifting to the ship from the Vietnam shore.  The Veteran is certainly competent to report a history of extensive exposure to marine water and dirt while stationed aboard the USS Meyerkord.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge).  However, he has not demonstrated that he has the specialized knowledge or training to determine that such water or dirt actually contained herbicides and has provided no actual evidence to this effect.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007).  Moreover, there is simply no persuasive evidence, and the Board is unaware of, any official findings that one could be exposed to herbicides through contact with water and dust from shore without ever having been directly exposed to herbicides.  There is simply no evidence to support a finding of this type of "secondary" exposure.  

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for diabetes mellitus type II on a presumptive basis as discussed in 38 C.F.R. § 3.309(e). 

This does not, however, preclude the Veteran from establishing entitlement to service connection for diabetes mellitus type II with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving herbicide exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Pertinently, the Veteran's service treatment records include no indication of complaints, treatment, or diagnoses referable to diabetes in service, or within the one year presumptive period following his separation from service in August 1973, i.e., by August 1974.  See 38 C.F.R. § 3.309(a).  The Veteran's July 1973 separation examination was negative with respect to any findings of diabetes mellitus, type II.    Moreover, although a July 1974 report of medical history for an annual Reserve examination indicated that the Veteran reported having sugar or albumin in urine, the medical examiner stated that the positive answers had been reviewed and found to be insignificant.  Further, in the contemporaneous medical report, there were no findings of diabetes mellitus, type II, and the Veteran's endocrine system was evaluated as clinically normal.  In sum, there was no diagnoses of diabetes within one year of service.  Significantly, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until approximately 2003, 30 years following his separation from service.  The Board has already noted that the evidence is against a finding that the Veteran was exposed to herbicide during his active duty military service.  Accordingly, service connection is not warranted on a direct or presumptive basis. 

Therefore, for the foregoing reasons, the Veteran's claim for service connection for diabetes mellitus, type II, must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


